UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
GERALD BUSHNELL, ET AL. CIVIL ACTION NO. 2:17-cv-1146
VERSUS : JUDGE JAMES D. CAIN, JR.
ARNOLD NATALLI, ET AL. MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 51] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that the defendants’ Motion to Dismiss/Motion for Summary Judgment
(doc. 27] be DENIED and that plaintiffs’ Motion for Summary Judgment [doc. 41, att. 2] be
GRANTED IN PART as to the plaintiffs’ intentional discrimination claim and entitlement to
declaratory and injunctive relief, and DENIED AS MOOT as to the reasonable accommodation
claim. Plaintiffs are directed to submit a memorandum on their entitlement to attorney fees within
14 days from the date of this judgment, after which defendants will have 7 days to respond.

THUS DONE AND SIGNED in Chambers this {day of Cs wh

BEE

JAMES D. CAIN, . JR.
aren STATES DISTRICT JUDGE

2019.

  

 
